                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


                   SUPPLEMENTAL NOTICE OF HEARING SESSION


Pursuant to the order of the United States Judicial Panel on Multidistrict Litigation filed on August
13, 2021, and amended on September 3, 2021, supplemental notice is hereby given regarding the
September 30, 2021, hearing session scheduled to consider various matters under 28 U.S.C.
§ 1407.

ORAL ARGUMENT:

       •       THE PANEL WILL HEAR ORAL ARGUMENT BY VIDEOCONFERENCE
               USING THE ZOOM MEETING APP. Oral argument will begin at 11:00 a.m.
               (All times are Eastern Daylight Time.) The Panel will hear argument in the
               following dockets, in the following order, at this session:

                       MDL NO. 3013 – IN RE: GEICO CUSTOMER DATA SECURITY
                       BREACH LITIGATION

                       MDL NO. 3014 – IN RE: RECALLED CPAP, BI−LEVEL PAP, AND
                       MECHANICAL VENTILATOR PRODUCTS LIABILITY LITIGATION

                       MDL NO. 3015 − IN RE: JOHNSON & JOHNSON AEROSOL
                       SUNSCREEN MARKETING, SALES PRACTICES AND PRODUCTS
                       LIABILITY LITIGATION

       •       The use of videoconference technology for presentation of oral argument is not
               normal Panel practice. In light of the ongoing COVID-19 pandemic, the Panel and
               Panel staff are making the time- and resource-intensive arrangements necessary to
               conduct a virtual hearing in an efficient and effective manner. The Panel plans to
               return to its practice of in-person hearings when it becomes practicable to do so.
               To ensure the manageability of the Zoom hearing, only counsel presenting oral
               argument will be provided access to the videoconference.

       •       A transcript of the oral argument will be filed in each docket when it becomes
               available. Parties who wish to order a transcript may do so by completing a
               transcript request form at https://www.dcd.uscourts.gov/content/request-transcript
               and selecting Sara Wick as the court reporter.

       •       Non-arguing counsel, members of the press, and the general public may access
               live audio of the oral argument by dialing (888) 204-5984 and using access code
               4703654. If they cannot connect to the argument using that number and code,
               they should dial (877) 411-9748 and use access code 1892547. Each line has a
    limit of 500 callers. All participants on the conference call will be muted and
    should not attempt to unmute themselves. Participants should be aware that the
    conference call will not be connected to the Zoom hearing until oral argument
    begins, which may not occur precisely at the scheduled time. Participants will hear
    silence until connected to the Zoom hearing. If there is a technical issue and the
    conference call is disconnected, Panel staff will attempt to reinitiate the conference
    call promptly. If this occurs, participants should dial back into the conference call.

•   All recording of the Hearing Session is prohibited.

•   The Panel has allocated argument times for the dockets listed above for oral
    argument. Counsel who submitted a Notice of Presentation or Waiver of Oral
    Argument and indicated an intent to present oral argument do not automatically
    receive argument time. Per Panel practice, argument time will be allocated to avoid
    multiple counsel presenting argument advocating a common position.

•   All counsel who are allocated argument time must attend one of two Zoom oral
    argument preparation sessions that the Panel staff will conduct during the
    week of September 20, 2021, with one exception. Participation in a preparation
    session is not mandatory for attorneys who previously argued at a Panel Hearing
    conducted using Zoom and attended a preparation session. Those counsel, though,
    are welcome to attend a preparation session for this hearing. The purpose of these
    sessions is to: (a) ensure that counsel are technologically prepared to participate in
    the videoconference; (b) inform counsel how the Panel intends to conduct oral
    argument; and (c) inform counsel of the procedures and protocols they will be
    expected to follow during the videoconference.

•   Panel staff will email counsel who filed a Notice of Presentation or Waiver of Oral
    Argument and indicated an intent to present oral argument: (a) Oral Argument
    Guidelines and Instructions containing the dates, times, and login information for
    the Zoom oral argument preparation sessions and additional information regarding
    the conduct of oral argument during the videoconference and (b) the Panel’s
    allocation of argument times.

•   If counsel wish to make a substitution, either as to counsel designated to argue on
    behalf of a particular party or with respect to a position advocated by multiple
    parties, counsel must file a Notice of Substitution no later than September 16,
    2021. After that date, no substitutions will be permitted absent extraordinary
    circumstances.


                                   FOR THE PANEL:



                                   John W. Nichols
                                   Clerk of the Panel
